UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JOSHUA JAMES ENLOE,                            )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No. 1:22-cv-01831 (UNA)
                                               )
JEFF HENKE, et al.,                            )
                                               )
                Respondents.                   )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s pro se petition for writ of

habeas corpus, ECF No. 1, and application for leave to proceed in forma pauperis (“IFP”), ECF

No. 2. Petitioner is a state prisoner and, according to him, a pre-trial detainee, currently designated

to the Webster County Jail, located in Marshfield, Missouri. He sues several members of the

Cooper County Missouri Sherriff’s Office.

       The petition is difficult to follow. As far as it can be understood, it first appears that

petitioner seeks his immediate release from custody. However, “[a] district court may not entertain

a habeas petition involving present physical custody unless the respondent custodian is within its

territorial jurisdiction.” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004); see

also Day v. Trump, 860 F.3d 686, 691 (D.C. Cir. 2017) (affirming dismissal for want of jurisdiction

where the District of Columbia was not “the district of residence of [petitioner’s] immediate

custodian for purposes of § 2241 habeas relief”). Therefore, this District lacks jurisdiction over

any § 2241 claims.

       Second, it appears that petitioner challenges his pending criminal charges in Missouri state

court, but this court cannot intervene in petitioner’s criminal proceedings, due to “the fundamental

policy against federal interference with state criminal prosecutions.” Younger v. Harris, 401 U.S.

                                                   1
37, 46. (1971). Nor would this District be the appropriate venue to do so, and its ability to exercise

personal jurisdiction over the named respondents is equally unestablished. See 28 U.S.C. §

1391(b); see also 28 U.S.C. § 1406(a).

       And to whatever extent petitioner has already been convicted, and challenges an existing

conviction and/or sentence, federal court review of state convictions is available under 28 U.S.C.

§ 2254 only after the exhaustion of available state remedies. 28 U.S.C. § 2254(b)(1). Thereafter,

“an application for a writ of habeas corpus [ ] made by a person in custody under the judgment and

sentence of a State court . . . may be filed in the district court for the district wherein such person

is in custody or in the district court for the district within which the State court was held which

convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application.” 28 U.S.C. § 2241(d). Consequently, this court also

lacks jurisdiction over any § 2254 claims.

       Finally, it appears that petitioner challenges determinations in other civil cases that he filed

in the United States District Court for the District of Missouri. However, this court lacks subject

matter jurisdiction to review the decisions of other federal courts. See In re Marin, 956 F.2d 339

(D.C. Cir. 1992); Panko v. Rodak, 606 F. 2d 168, 171 n.6 (7th Cir. 1979) (finding it “axiomatic”

that a federal court may order judges or officers of another federal court “to take an action.”), cert.

denied, 444 U.S. 1081 (1980); United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (stating

that federal district courts “generally lack[] appellate jurisdiction over other judicial bodies, and

cannot exercise appellate mandamus over other courts”) (citing Lewis v. Green, 629 F. Supp. 546,

553 (D.D.C. 1986)); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)), aff’d, No. 94-5079, 1994 WL 474995 (D.C.

Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

                                                  2
        Petitioner has also filed two motions for emergency relief, ECF Nos. 9, 10, which, as far as

they can be understood, raise all of the same arguments as those contained in the petition, therefore,

those motions fail for the same above-stated reasons. In those motions, petitioner also appears to

demand his transfer to another state facility, but it is well settled that an inmate generally has no

liberty interest in his designation to a particular correctional facility, see Olim v. Wakinekona, 461

U.S. 238, 245 (1983), and insofar as he challenges the conditions of the state facilities where he is,

and has been, detained, this venue is improper, see 28 U.S.C. § 1391(b); see also 28 U.S.C. §

1406(a). Finally, petitioner has established no connection whatsoever between any such claims and

this District.

        For the stated reasons, petitioner’s IFP application is granted, and this matter is dismissed

without prejudice. The two motions for emergency relief are denied and petitioner’s pending

motion for appointment of counsel, ECF No. 7, is denied as moot. A separate order accompanies

this memorandum opinion.


DATE: October 5, 2022                                 ______ s/s___________________
                                                      COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge




                                                  3